Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
Status of Claims
Claims 1 – 8, 10, 15, 16, 18, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Patent 9,805,519 B2) in view of Andres et al. (US PGPub 2020/0202636 A1).
In regards to claim 1, Ramanujam discloses a method comprising: 
determining, by a system comprising a hardware processor, a context relating to a requested service of a vehicle, the context comprising information of a location of the vehicle and a location of a mechanic (Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service.); 
authorizing, by the system, the requested service based on the determined context, the authorizing comprising a location-based check performed by machine-readable instructions executed in the system using the location of the vehicle and the location of the mechanic (Col. 3 – 4 Lines 30 – 13 wherein the system authorizes the requested service based on the context which comprises a location-based check of comparing the location of the vehicle with the expected location of where the vehicle should be at, e.g., service center); and
in response to authorizing the requested service that comprises the location-based check performed by the machine-readable instructions using the location of the vehicle and the location of the mechanic, [instruct the vehicle to allow access of the vehicle to perform the requested service] (Col. 3 Lines 30 – 57; Col. 14 – 15 Lines 33 – 44 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request and allow access to the vehicle to perform the requested service).
Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
authorizing, by the system, the requested service based on the determined context, the authorizing comprising a location-based check performed by machine-readable instructions executed in the system using the location of the vehicle and the location of the mechanic, changing a state of an on-board diagnostic port of the vehicle from a closed state to an open state to accept access from an external device as part of performing the requested service, wherein when the on-board port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity.
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
More specifically, in light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 2, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the location-based check comprises determining that the vehicle is at an expected location based on the information of the location of the vehicle (Col. 3 Lines 30 – 57 wherein the request is authorized because the vehicle is determined to be at an expected location; Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service).  
In regards to claim 3, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises information of a location of an operator of the vehicle, and wherein the location-based check comprises determining that the operator is at an expected location based on the information of the location of the operator (Col. 2 Lines 34 – 48; Col. 12 – 13 Lines 66 – 12 wherein the location of the user is determined and based on the determination that the operator of the vehicle is at an expected location the service request is submitted and approved).  
In regards to claim 4, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the mechanic is to perform the requested service on the vehicle, and wherein the location-based check comprises determining that the mechanic is at an expected location based on the information of the location of the mechanic (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the service request is approved because a mechanic is at an expected location).  
In regards to claim 5, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises information of a location of a device of an operator of the vehicle, the device paired with the vehicle (Fig. 1; Col. 3 Lines 30 – 57 wherein the device of an operator of the vehicle is paired with the vehicle).  
In regards to claim 6, Ramanujam discloses the method of claim 1, wherein the location-based check comprises determining, based on the location of the vehicle and the location of the mechanic, that the vehicle and the mechanic to perform the requested service are at a same location (Col. 3 Lines 30 – 57 wherein the request is authorized because the vehicle is determined to be at an expected location; Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service).
In regards to claim 7, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the on-board diagnostic port remains closed to prevent performance of the requested service in response to the requested service not being authorized (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request; Col. 4 Lines 26 – 45 wherein the vehicle may be instructed to open a vehicle hood to allow a service provider to perform a task under the hood, which, as discussed above, is allowed if the mechanic (or the like) has been authorized through the process discussed above with regards to Andres; Col. 15 Lines 28 – 44 wherein the vehicle may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge a vehicle, as well as unlocking a door in order to enter the vehicle; Andres – Fig. 4B; ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48 wherein the access code from the service providers provides the service with access to the vehicle, as well as putting the vehicle into “service mode.”  See also the discussion provided above with regards to Andres, on-board diagnostic port, and the port being “closed” and “open.”).  
In regards to claim 9, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises a time of a message relating to the requested service, and the authorizing is further based on the time being within an expected time range (Col. 2 Lines 26 – 33; Col. 2 – 3 Lines 59 – 9; Col. 4 Lines 46 – 63; Col. 11 – 12 Lines 38 – 8 wherein the request is authorized based on the time being within an expected time range).  
In regards to claim 10, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises an identity of the mechanic to perform the requested service, and the authorizing is further based on whether the mechanic identified by the identity is approved (Col. 3 Lines 30 – 57; Col. 15 Lines 3 - 18 wherein the authorization is based on the mechanic being identified and approved).  
In regards to claim 11, the combination of Ramanujam and Andres discloses the method of claim 1, further comprising: 
determining whether the requested service is authorized based on the context; and 
in response to determining that the requested service cannot be authorized based on the context, performing a second factor authentication, 
wherein the authorizing of the requested service is based on the second factor authentication after determining that determining that the requested service cannot be authorized based on the context 
(Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request).  
In regards to claim 12, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place and for the QR code to be displayed on a vehicle’s windshield, Ramanujam fails to explicitly disclose whether it is well-known to display security mechanisms in other locations of the vehicle, such as a display of the vehicle.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 11, wherein the second factor authentication comprises: 
sending information to the vehicle for display at the vehicle, and 
receiving a scanned version of the displayed information from a device used to scan the displayed information.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an entity via its display and require for information to be inputted in response to the displayed information in order to facilitate servicing of the vehicle.  As a result, Andres teaches that security mechanisms are utilized in order to facilitate servicing of the vehicle, but specifically teaches that such information can be provided either on the vehicle’s display or on an entity’s device and that regardless of which display the information is displayed on the same predictable result is still achieved, i.e. displaying and interacting with displayed information in order to facilitate servicing of the vehicle.  Similarly, whether the information is displayed on a vehicle’s windshield or a display of an electronic device, Andres teaches that so long as information necessary for allowing for a vehicle to be serviced is displayed to a user one of ordinary skill in the art would have found it obvious to substitute any of these well-known and established methods as the same predictable result would still be attained.
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of displaying information on a vehicle’s display, as taught by Andres, for displaying information on a vehicle’s windshield, as disclosed by Ramanujam.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 13, the combination of Ramanujam and Andres discloses the method of claim 12, wherein the displayed information displayed in a display device of the vehicle comprises a Quick Response (QR) code (Col. 3 Lines 30 – 57 wherein the second factor authentication can be a QR code.  As was discussed above, Andres teaches that the authorization cade can be displayed at the vehicle.).  
In regards to claim 14, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 11, wherein the second factor authentication comprises: sending a security code to a device of an operator of the vehicle, and receiving the security code entered by the operator in an input device of the vehicle.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, in order to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 15, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 11, wherein the second factor authentication comprises: sending a security code to a device of the mechanic to perform the requested service, and receiving the security code entered by the mechanic in an input device of the vehicle.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, in order to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 16, Ramanujam discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: 
receive a request for a service on a vehicle (Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 57 wherein the system determines the context, i.e. location information, of a vehicle requesting service); 
In regards to:
in response to the request, attempt to authorize the service using a location-based check performed by the instructions executed in the system based on information of a location related to the vehicle; 
in response to being unable to authorize the service using the location-based check performed by the instructions executed in the system send a second factor authentication indication to a target device; 
authorize the service responsive to a response based on the second factor authentication indication sent to the target device 
(Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request); and
in response to authorizing the service responsive to the response based on the second factor authentication indication, [instruct the vehicle to allow access of the vehicle to perform the requested service] (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request and allow access to the vehicle to perform the requested service).
Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
in response to authorizing the service responsive to the response based on the second factor authentication indication, change a state of an on-board diagnostic port from a closed state to an open state of the vehicle to accept access from an external device as part of performing the service, wherein when the on-board diagnostic port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity.
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
More specifically, in light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 17, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place and for the QR code to be displayed on a vehicle’s windshield, Ramanujam fails to explicitly disclose whether it is well-known to display security mechanisms in other locations of the vehicle, such as a display of the vehicle.
To be more specific, Ramanujam fails to explicitly disclose:
the non-transitory machine-readable storage medium of claim 16, wherein the target device to which the second factor authentication indication is sent is the vehicle.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an entity via its display and require for information to be inputted in response to the displayed information in order to facilitate servicing of the vehicle.  As a result, Andres teaches that security mechanisms are utilized in order to facilitate servicing of the vehicle, but specifically teaches that such information can be provided either on the vehicle’s display or on an entity’s device and that regardless of which display the information is displayed on the same predictable result is still achieved, i.e. displaying and interacting with displayed information in order to facilitate servicing of the vehicle.  Similarly, whether the information is displayed on a vehicle’s windshield or a display of an electronic device, Andres teaches that so long as information necessary for allowing for a vehicle to be serviced is displayed to a user one of ordinary skill in the art would have found it obvious to substitute any of these well-known and established methods as the same predictable result would still be attained.
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of displaying information on a vehicle’s display, as taught by Andres, for displaying information on a vehicle’s windshield, as disclosed by Ramanujam.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 18, the combination of Ramanujam and Andres discloses the non-transitory machine-readable storage medium of claim 16, wherein the on-board diagnostic port remains closed to prevent performance of the requested service in response to the requested service not being authorized (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request; Col. 4 Lines 26 – 45 wherein the vehicle may be instructed to open a vehicle hood to allow a service provider to perform a task under the hood, which, as discussed above, is allowed if the mechanic (or the like) has been authorized through the process discussed above with regards to Andres; Col. 15 Lines 28 – 44 wherein the vehicle may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge a vehicle, as well as unlocking a door in order to enter the vehicle; Andres – Fig. 4B; ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48 wherein the access code from the service providers provides the service with access to the vehicle, as well as putting the vehicle into “service mode.”  See also the discussion provided above with regards to Andres, on-board diagnostic port, and the port being “closed” and “open.”).  
In regards to claim 19, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
the non-transitory machine-readable storage medium of claim 16, wherein the target device to which the second factor authentication indication is sent is an electronic device of a mechanic to perform the service.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, in order to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 20, Ramanujam discloses a system comprising: 
a processor; and 
a non-transitory storage medium storing instructions executable on the processor to: 
(Fig. 2)
determine a context relating to a requested service of a vehicle, the context comprising information of a location the vehicle and a location of a mechanic (Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service.); 
determine whether to authorize the requested service based on the determined context, wherein the determining whether to authorize the requested service comprising a location-based check performed by the instructions executed in the system using the location of the vehicle and the location of the mechanic (Col. 3 – 4 Lines 30 – 13 wherein the system authorizes the requested service based on the context which comprises a location-based check of comparing the location of the vehicle with the expected location of where the vehicle should be at, e.g., service center); and 
in response to determining to authorize the requested service based on the determined context that comprises the location-based check performed by the instructions executed in the system using the location of the vehicle and the location of the mechanic, [instruct the vehicle to allow access of the vehicle to perform the requested service] (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request and allow access to the vehicle to perform the requested service).
Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
in response to determining to authorize the requested service based on the determined context that comprises the location-based check performed by the instructions executed in the system using the location of the vehicle and the location of the mechanic, change a state of an on-board diagnostic port of the vehicle from a closed state to an open state to accept access from an external device as part of performing the requested service, wherein when the on-board diagnostic port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity. 
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
More specifically, in light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous).  Although Alex E discloses that a device is connected to the port, the Examiner asserts that the device is serving as a dongle to allow the port to communicate wirelessly with an external device so as to eliminate the need for the external device to have a physical connection with the port.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 

______________________________________________________________________

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Patent 9,805,519 B2) in view of Andres et al. (US PGPub 2020/0202636 A1) in further view of Froeberg et al. (US PGPub 2010/0036599 A1).
In regards to claim 8, Ramanujam discloses a system and method wherein a destination that meets the needs of a vehicle’s driver is identified based on a variety of factors to determine the best destination and wherein authorization to allow for servicing of the vehicle is based on the location of the vehicle and comparing it against an expected location.  Despite this, Ramanujam fails to explicitly disclose all possible factors that can affect the route to a destination, such as, high-risk regions.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 1, wherein the authorizing of the requested service based on the determined context comprises determining, based on the information of the location of the vehicle, that the vehicle is not in a high-risk region based on a database of high-risk regions.  
However, Froeberg, which is also directed to proving a user with destination information based on a set of preferences, further teaches that it is well-known to identify a route based on safety and to recommend a route based on crime statistics.  Froeberg teaches that safety varies from person to person and that this can affect driving related preferences and, accordingly, it is well-known in the art to take into consideration safety that is directed to risk by way of crime statistics as such preferences would affect what to recommend to a user.
(For support see: ¶ 43, 97)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account various types of preferences that can affect a driver’s list of possible route and destination recommendations, such as, but not limited to, safety, as taught by Froeberg, in the destination recommendation system and method of Ramanajum as the concept of taking into account risk, such as crime, can prevent damage or theft of the vehicle.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn as it integrates itself into a practical application by reciting additional elements that, when working together, takes the results of a location based check for a vehicle in order to determine whether authorization to access a vehicle and perform a service check should be allowed.  Additionally, the invention also relies on second factor authentication as an additional layer to support or serve as back-up to the location-based check.  Once all verifications have been performed vehicle is instructed to change the state of a component to allow access to the vehicle for servicing.
Rejection under 35 USC 102/103
The applicant argues that Ramanujam fails to disclose:
“determining, by a system comprising a hardware processor, a context relating to a requested service of a vehicle, the context comprising information of a location of the vehicle and a location of a mechanic”

emphasis added

However, the Examiner respectfully disagrees.
As is discussed in the rejection, Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service at the service location.
With regards to:
“authorizing, by the system, the requested service based on the determined context, the authorizing comprising a location-based check performed by machine-readable instructions executed in the system using the location of the vehicle and the location of the mechanic, changing a state of an on-board diagnostic port of the vehicle from a closed state to an open state to accept access from an external device as part of performing the requested service, wherein when the on-board port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity,”

the Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Alex E (How to Install ELM327 WIFI OBD Scanner on Android_Apple iOS _ Car OBD Diagnostics, ECU Chip Tuning & Auto Repair Support); Lucas Merian (Verizon unveils aftermarket vehicle diagnostics service); Kyle Schurman (The best OBDII scanner); Anonymous (FEATURED NEW PRODUCTS) – which establishes the state of the art before the effective filing date of the invention by demonstrating that wireless communication with an on-board port of a vehicle and an external device was, indeed, known and, therefore, demonstrates that, in the broadest reasonable interpretation, communication with an on-board diagnostic port is not limited to a physical connection, but also includes wireless connection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/14/2022